t c summary opinion united_states tax_court nicholas and kerri a fitzpatrick petitioners v commissioner of internal revenue respondent docket no 25821-07s filed date nicholas and kerri a fitzpatrick pro_se daniel p ryan for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure and amounts are rounded to the nearest dollar any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioners’ motion under sec_7430 and rule for recovery_of litigation costs background petitioners timely filed their form_1040 u s individual_income_tax_return they resided in massachusetts when they filed the petition administrative proceedings the internal_revenue_service irs issued a notice cp2000 dated date to petitioners the notice proposed adjustments to petitioners’ federal_income_tax for three unreported items dollar_figure in gambling income reported on a form w-2g certain gambling winnings issued by the massachusetts state lottery commission and dollar_figure reported on two forms ssa- social_security_benefit statement issued in the amounts of dollar_figure and dollar_figure respectively by the social_security administration ssa the total proposed deficiency in the notice was dollar_figure plus statutory interest petitioners responded to the notice with a letter dated date in this letter petitioners agreed that they with respect to the proposed_adjustment resulting from payments reported by the social_security administration ssa the notice cp2000 indicated that dollar_figure was includable in income omitted the gambling income from their return but disputed the proposed_adjustment for social_security income petitioners stated that they did not qualify for or receive any benefits from the ssa in in a reply dated date the irs acknowledged petitioners’ date letter and instructed them to obtain written verification from the ssa of the correct amount_paid to them in petitioners sought correction from the ssa with letters and telephone calls petitioners discovered that the ssa mailed one or more forms ssa-1099 for to an old address where petitioner nicholas fitzpatrick had not lived since further investigation by petitioners’ representative indicated that mr fitzpatrick was entitled to a check from the ssa in the amount of dollar_figure in to correct errors in amounts due him as survivor’s benefits between and petitioners did not receive any checks or other_benefits from the ssa in during the period of april through date the irs was aware that petitioners had made attempts to obtain information from the ssa had not received an informed response from the ssa and continued to seek documentation from the ssa to resolve this issue the irs issued a notice_of_deficiency on date determining a deficiency of dollar_figure the same amount proposed in the date notice cp2000 petition and pretrial proceedings petitioners filed their petition on date in the petition they asserted that they did not receive any benefits from the ssa in rather the ssa erroneously reported income paid to mr fitzpatrick the ssa was investigating the issue and the ssa would correct the error and that they inadvertently omitted gambling income of dollar_figure and agreed with that adjustment respondent filed his answer date denying for lack of sufficient information or knowledge that the ssa erroneously reported income paid to mr fitzpatrick and admitting that petitioners inadvertently omitted gambling income respondent assigned petitioners’ case to an appeals officer ao and mailed a letter explaining the appeals process to petitioners on date the ao’s activity log indicates that she received the case on date and worked on the case on different days between january and date petitioners’ representative an enrolled_agent with power_of_attorney wrote the ao on date stating that he had the 3-year period of limitations for assessment as to petitioners’ timely filed federal_income_tax return would normally expire on date information that might resolve the case and asking the ao to contact him the ao’s activity log contains the following notes date notes analyzed case file timely filed no prior involvemt petitioners state they disagree w the social_security in the amt of dollar_figure however the unreported gambling income is in fact accurate the petitioners state taht the ssa income is the tps mother the ssa is looking into this matter and will be makg the appropriate corrections reviewd cp2000 notice and acct transcript reqtg docs fr ssa to substantiate claim conference ltrs issued pc to poa and left message pc to petitioners to determine if m casey was representg them left message pc to petitioners phone rang contacted poa michael casey and left message for ret call pc fr poa stag that petitioners are in the process of correcting info with ssa discussed the appeals process and taxpayer rights no addtl info has been provided to correct the ss income poa will be faxg addtl info when recd if addtl info is recvd forward to counsel sustain compliance acm closg docs for trial email recd fr paralegal in the boston counsel office this case is scheduled on the september and she reqtd an update if possible on the case status pc to paralegal statg the petitioners can not get the needed docs such as the corrected fr the ssa it appears that no setlemt will be reached poa is currently tryg to resolve this with ssa mgr in local office but so far no success informed her that the petitioners have conceded the gambling income and not the ssa benefits date notes closing docs pc to poa to state that i recd faxd copies of docs provided to explain the issues and how they have been attempting to get correctd fr ssa the docs stated that they were still in the process and a corrected copy has not been issued as of yet informd poa that the case will be closed sustaing compliance informd poa that if the correctd copy of the is recvd he can send fax to me and i will send it forward to be assocd w file recd faxed docs fr poa michael casey however there is no corrected fr ssa to substantiate claim poa reqts a conference w supervisor because he disagrees w determination the ao informed petitioners that without proof from the ssa that the information reported to the irs for was incorrect she had to process the case for trial in his request to meet with the ao’s supervisor petitioners’ representative identified and provided a telephone number for an individual at the ssa who could explain that the income reported by the ssa was at least partially inaccurate the record does not indicate that the ao’s supervisor met with petitioners’ representative nor that appeals called the ssa contact petitioners provided petitioners and their representative corresponded with the ssa between date and date and as of date they had not received documentation from the ssa describing or correcting any ssa reporting error on date an irs paralegal hand-delivered a letter to the boston ssa office together with a request for certification of records regarding the forms ssa-1099 issued to mr fitzpatrick for while the irs paralegal did not directly receive a response on date the ssa issued a letter to petitioners which stated that the form ssa-1099 issued to mr fitzpatrick for was incorrect that the correct amount appeared to be zero and that the corrected form ssa-1099 was pending as of that date it is not clear from the record precisely which query to the ssa triggered the date letter at a date meeting with irs counsel in boston petitioners presented the date letter from the ssa and irs counsel immediately conceded the entire social_security income issue which was the only remaining issue motion for litigation costs and objection the parties filed a stipulation of settled issues on date and petitioners filed a motion for litigation costs on the same date respondent objects to petitioners’ motion for litigation costs in a response filed date respondent concedes that petitioners substantially prevailed with respect to the amount in controversy did not unreasonably protract the proceedings requested reasonable costs and met the net_worth limitation respondent initially objected to petitioners’ request for litigation costs on two grounds that petitioners failed to exhaust all available administrative remedies and that respondent’s position was substantially justified petitioners replied to respondent’s response on date and supplemented their reply on date petitioners assert that they exhausted all available administrative remedies and challenge respondent’s assertion of substantial justification arguing that respondent merely relied on erroneous ssa reporting without any meaningful investigation while ignoring petitioners’ challenge to the accuracy of the information reported respondent concedes in his second response that petitioners are deemed to have exhausted the available administrative remedies pursuant to sec_301_7430-1 proced admin regs respondent argues that he was substantially justified in his administrative and litigation position because petitioners did not assert a reasonable dispute regarding the income reported by the ssa until they produced the date ssa letter well after both the date notice_of_deficiency and the date answer finally respondent asserts that petitioners’ claim for additional costs is not reasonable with respect to petitioners’ filings after the motion for litigation costs with their motion for litigation costs petitioners requested costs and fees of dollar_figure they requested additional_amounts with later filings petitioners claimed the following itemized costs and fees date description petition filing fee initial claim petition through sec_7430 motion motion to strike reply to respondent’s response postage on envelope containing reply estimated mailing costs motion to show cause motion for summary_judgment total amount dollar_figure big_number big_number discussion reasonable_litigation_costs may be awarded to a taxpayer if he satisfies the provisions of sec_7430 which require that he qualify as a prevailing_party exhaust all available administrative remedies not unreasonably protract the court_proceeding and demonstrate that the costs claimed are reasonable_litigation_costs incurred in connection with the court we denied the three motions petitioners filed after filing the motion for litigation costs on date proceeding sec_7430 c b a taxpayer has the burden of establishing that he has satisfied each of the foregoing criteria see rule e 108_tc_430 to qualify as a prevailing_party a taxpayer must establish he substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and he met the net_worth requirements of u s c section d b at the time he filed the petition sec_7430 a taxpayer shall not be treated as a prevailing_party if the irs establishes that the government’s position in the proceeding was substantially justified sec_7430 respondent concedes all requirements for petitioners to qualify for an award of litigation costs except that petitioners are a prevailing_party on the ground that respondent’s position was substantially justified respondent further asserts that respondent initially asserted that petitioners received a notice_of_proposed_deficiency 30-day_letter in their motion and reply petitioners admitted receipt of a notice cp2000 but denied receiving a 30-day_letter in his second response after further review and after petitioners’ reply respondent conceded that petitioners received only a notice cp2000 and not a 30-day_letter this concession implies a distinction between these two notices importantly a 30-day_letter includes instructions for requesting appeals_office consideration of the proposed deficiency in contrast the notice cp2000 in the record did not provide any such opportunity to request appeals_office consideration of the proposed changes even if petitioners are entitled to an award the costs claimed after they filed the motion for litigation costs are not reasonable a substantially justified in the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 congress amended sec_7430 shifting the burden from the taxpayer to the government to prove the government’s position was substantially justified fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir in evaluating the commissioner’s justification we must first identify when the commissioner took a position and then decide whether the position taken from that point forward was substantially justified andary-stern v commissioner tcmemo_2002_212 we generally bifurcate our analysis considering the commissioner’s position in the administrative_proceeding separately from his position in the court_proceeding huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part on other grounds and remanding tcmemo_1991_144 the appeals_office notice of decision or the notice_of_deficiency establishes the administrative position whichever happens first sec_7430 the commissioner’s answer petitioners seek litigation costs only thus whether respondent was substantially justified in his administrative continued establishes his litigation position huffman v commissioner supra pincite if the commissioner acted reasonably on all the facts and circumstances and the legal precedents relating to the case his position is substantially justified 487_us_552 89_tc_79 affd 861_f2d_131 5th cir the commissioner’s position may be substantially justified even if incorrect ‘if a reasonable person could think it correct’ maggie mgmt co v commissioner supra pincite quoting pierce v underwood supra pincite n the commissioner’s eventually conceding or losing a case does not establish that his position was not reasonable 92_tc_760 it is well settled that the commissioner is not obliged to concede a case until he receives the necessary documentation that proves the taxpayer’s contentions with respect to any factual determination gealer v commissioner tcmemo_2001_180 moreover after he receives the documentation the commissioner continued position is not directly relevant we note however respondent’s assertion that his answer adopted the position stated in the notice_of_deficiency which would establish his administrative position in this case finally to the extent that the administrative actions form a backdrop for respondent’s litigation position that history may prove relevant to our deciding whether the litigation position was substantially justified see 975_f2d_1150 5th cir has a reasonable period in which to analyze it and modify his position accordingly id citing sokol v commissioner supra pincite in tbor sec 110_stat_1463 congress required that the government conduct a reasonable investigation of a disputed information_return because of difficulties imposed on a taxpayer by third parties’ filing fraudulent information returns or issuing erroneous returns and refusing to correct the information h rept pincite 1996_3_cb_49 in any court_proceeding where a taxpayer asserts a reasonable dispute with respect to income reported on a third-party information_return and fully cooperates with the irs the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return sec_6201 full cooperation because sec_6201 applies only to court proceedings it does not bear directly on the commissioner’s administrative position but it does bear directly on his litigation position as indicated petitioners are not seeking administrative costs thus we need not decide whether the commissioner’s position qua administrative position was reasonable nevertheless it is conceivable that a position could be reasonable at the administrative stage but less so at the litigation stage as a result of the sec_6201 burden of production cf huffman v commissioner 978_f2d_1139 9th cir the commissioner’s administrative position established by the notice_of_deficiency was not substantially justified but his subsequent litigation position was substantially justified because in his answer he conceded the unreasonable position affg in part revg in part on other grounds and remanding tcmemo_1991_144 requires informing the irs of the dispute within a reasonable_time h rept supra pincite c b pincite in addition a taxpayer must provide timely access to and inspection of all witnesses information and documents within the control of the taxpayer sec_6201 respondent argues that he was substantially justified in his litigation position on the basis of information reported to the irs by the ssa until date when petitioners produced the date letter from the ssa indicating that the correct amount of their social_security income for was zero the parties agree that the irs promptly conceded this issue upon receipt of the ssa letter but they disagree as to whether petitioners raised a reasonable dispute before producing the date letter petitioners argue that once they informed the irs that the ssa reporting was erroneous the irs was not substantially justified in accepting the veracity of and relying exclusively on the information_return filed by the ssa the question we must decide is whether respondent was substantially justified in the position he adopted in his answer and maintained in this litigation namely denying for lack of sufficient knowledge or information petitioners’ allegation that the form ssa-1099 was incorrect we have held that when a taxpayer did not raise an issue with a form_1099 the irs was substantially justified in relying on the third-party reporting see mcdaniel v commissioner tcmemo_1993_148 in addition we have held that where a taxpayer did not timely furnish information required for the irs to concede an issue supported by third-party reporting the irs was substantially justified until the taxpayer provided that information see uddo v commissioner tcmemo_1998_276 in each situation we have denied litigation fees to the taxpayer whose delay prevented more expeditious resolution of his case this case fits neither situation and also differs from spurlock v commissioner tcmemo_2003_124 where we denied litigation fees sought by a taxpayer who did not fully cooperate and did not make her dispute known to the third parties who prepared the information returns she claimed were fraudulent respondent apparently relies on a vague sentence at the end of the ao’s activity log entry for date to show that the ao requested information from the ssa this sentence follows the ao’s statement that she reviewed the notice cp2000 and the transcript it also falls at the end of a paragraph where she describes petitioners’ position and their contentions about the ssa the record does not contain copies of any written request from the ao to the ssa thus it is far from clear that the ao was describing her current or intended actions rather than petitioners’ actions furthermore that entry at most indicates that someone was in the process of making a request to the ssa in contrast the ao used the past tense to describe her review of the file clearly indicating that she had completed that task her activity log does not state that she actually made any request to the ssa and it does not contain any followup by the ao or any evidence that she either noticed or was concerned that the ssa did not respond to any query during the more than months she had the case on date the court issued a notice of trial informing the parties that this case was set for trial at the trial session beginning on date in boston it appears that the first time respondent attempted to obtain information from the ssa was date when respondent’s paralegal hand-delivered an inquiry to the ssa thus on this record it is clear that between the filing of the petition on date and the paralegal’s inquiry on date respondent did not conduct any independent investigation despite petitioners’ continuing challenge to the accuracy of the form ssa-1099 rather respondent relied solely on the information returns filed by the ssa respondent argues that he had no responsibility to obtain information in addition to the information_return from the ssa the necessary inference from this assertion is that the petition disputing the form ssa-1099 did not trigger respondent’s burden of production under sec_6201 respondent does not allege and the record does not indicate that petitioners failed to cooperate fully thus respondent suggests that petitioners’ dispute was not reasonable and hence respondent’s burden of production under sec_6201 did not arise until petitioners produced the date ssa letter petitioners timely raised the issue of erroneous third-party reporting both in their notice cp2000 response and in their petition and they through their representative diligently pursued the ssa to clarify the issue petitioners provided respondent with copies of their letters to the ssa together with ssa contact information and they did not withhold any requested documents information or witnesses petitioners raised a specific and credible dispute and they fully cooperated with respondent thus we are satisfied that petitioners asserted a reasonable dispute and that respondent had an obligation to comply with sec_6201 in his second response respondent argues in this case the burden did not shift to respondent to verify the income reported by the ssa because petitioners failed to provide documentation from the ssa or any other independent source rising to the level of a reasonable dispute before the issuance of the notice_of_deficiency or respondent’s answer we must decide at what point in this court_proceeding respondent failed to take steps to procure reasonable and probative information concerning the deficiency in addition to the information_return issued by the ssa another way to describe the question before us is given the existing administrative record in this case and given that a petition had been filed with the court disputing an information_return at what point would respondent be required to satisfy his obligation under sec_6201 when he filed his answer respondent relied on the presumption of correctness normally afforded his deficiency notices in adopting his administrative position as his litigation position and he placed on petitioners the entire burden of investigating whether the ssa made a mistake however the statute does not require a taxpayer to provide independent documentation proving that a disputed information_return is erroneous as a prerequisite to raising a reasonable dispute under sec_6201 rather in response to a reasonable dispute by a taxpayer in a court_proceeding the statute requires the commissioner to produce reasonable and probative information concerning the deficiency in addition to the disputed information_return we conclude that respondent’s obligation arose in this case soon after the petition was filed with this court petitioners filed the petition date respondent filed his answer date and appeals first wrote to petitioners date however respondent’s first attempt to procure reasonable and probative evidence to support the information_return occurred date approximately months after the petition was filed sec_6201 as amended in requires the commissioner to produce independent evidence supporting an information_return reasonably challenged by a cooperating taxpayer and sec_7430 requires him to prove that his position was substantially justified we note that the cases discussing the weight to be given to irs information documents in a situation of omitted income and the effect on the burden of persuasion are cases decided before the amendment to sec_6201 in contrast to 932_f2d_1128 5th cir requiring the irs to attempt to substantiate a disputed charge of unreported income by some means other than the naked assertion of the third-party reporter affg in part revg in part and remanding tcmemo_1990_68 the court_of_appeals for the first circuit has held that the burden of going forward and of ultimate persuasion always rests on the taxpayer and never shifts to the commissioner 482_f2d_10 1st cir see also 99_f3d_20 1st cir affg tcmemo_1995_378 but for the provisions of sec_7463 the decision in this case would be appealable to the court_of_appeals for the first circuit see sec_7482 this court generally applies the law in a manner consistent with the holdings of the court_of_appeals to which an appeal of its decision would lie see 54_tc_742 affd 445_f2d_985 10th cir even in cases subject_to sec_7463 respondent argues that awarding costs in this case would require the irs to investigate all third-party information returns even forms issued by other federal agencies before issuing a notice_of_deficiency or to risk liability for litigation costs that such an award would unfairly hold the irs responsible for the ssa’s error and untimely response and that the administrative burden flowing from such a holding would be both unreasonable and overwhelming as indicated this case does not address the reasonableness of the administrative position established in the notice_of_deficiency because petitioners have not requested administrative costs or fees furthermore sec_6201 does not apply to prelitigation actions thus respondent’s argument is misdirected the issue here is whether respondent was reasonable in adopting and maintaining the administrative position as his litigation position in view of the affirmative duty imposed by sec_6201 to produce probative information in this court_proceeding to verify the disputed information_return respondent also complains that awarding litigation costs in this case holds the irs liable as a result of third-party errors and unfairly makes the irs responsible for another agency’s untimely response neither assertion is accurate rather any award of litigation costs results from respondent’s failure to act reasonably in adopting a litigation position without attempting to obtain reasonable and probative information concerning the deficiency as required by sec_6201 as indicated the petition was filed in this matter on date petitioners explained in the petition the taxpayer nicholas fitzpatrick did not at any time in the year receive social_security_benefits from the social_security administration this was an error in computation of a workman’s compensation offset determined to be attributable to the taxpayer's mother lynda fitzpatrick the social_security administration is now looking into this matter and will be making the appropriate corrections we request that the income relating to social_security be reduced to zero and the tax_deficiency relating to such income be eliminated respondent had days to file his answer see rule sec_173 sec_36 the answer was filed date in response to petitioners’ challenge to the ssa income respondent asserted denies for lack of sufficient knowledge or information rule b requires inquiry into both the facts and the law relevant to any pleading at the time the pleading is filed 91_tc_339 in this case that would entail review of information in the administrative file a review of that file would presumably have revealed that the basis for the determination of omitted income was the contested form ssa-1099 the file would also have revealed petitioners’ consistent position that the information_return was incorrect as well as petitioners’ attempts to get the ssa to respond to their inquiries at some point respondent’s counsel responsible for this case should have become aware of his verification obligation under sec_6201 considering the particular circumstances of this case we conclude that respondent’s denial for lack of knowledge or information with respect to petitioners’ social_security income was not reasonable given his duty under sec_6201 assuming respondent’s counsel had the administrative file he should have reviewed the file before filing the answer even if respondent did not have the file and thus was required either to answer for lack of knowledge or information or to seek additional time to file the answer there is nothing in this record to establish that respondent took any steps before date to investigate the disputed form ssa-1099 under these particular facts and circumstances we conclude that respondent was not substantially justified in continuing this litigation without any such investigationdollar_figure accordingly petitioners are a prevailing_party and we hold that they are entitled to an award of attorney’s fees and litigation costs the ssa issued its date letter within days of respondent’s date hand-delivered query it is possible that a timely inquiry to the ssa by respondent’s counsel upon receipt of the petition could have resolved this case much sooner saving petitioners and the government costs and expenses b reasonable_litigation_costs sec_7430 provides that fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or the internal_revenue_service shall be treated as fees for the services of an attorney furthermore attorney’s fees may not exceed dollar_figure per hour absent our finding that an increase in the cost of living or a special factor justifies a higher rate sec_7430 petitioners claim attorney’s fees for the services of an enrolled_agent and the invoices submitted indicate that their representative charged dollar_figure per hour the hourly charges for their representative may be treated as litigation fees without adjustment provided the hours claimed are reasonable see 109_tc_227 in his response respondent conceded that petitioners requested reasonable_litigation_costs and fees in their motion respondent contends that costs and fees claimed after the motion are not reasonable as to petitioners’ reply to respondent’s response to petitioners’ motion petitioners argued convincingly that they did not receive a 30-day_letter and were not afforded an opportunity for pre-petition appeals_office consideration of their case respondent conceded this issue upon further consideration and several months after petitioners submitted their reply we find that the dollar_figure claimed for preparing petitioners’ reply was reasonable as was the dollar_figure postage affixed to the envelope used to mail the reply to the court petitioners filed a motion to strike certain assertions in respondent’s response this motion served no useful purpose did not advance this litigation and was denied petitioners also claimed dollar_figure in estimated mailing costs but provided no support for those estimated costs thus the dollar_figure claimed for the motion to strike and the dollar_figure claimed for estimated mailing costs are not reasonable petitioners’ motion to show cause concerned petitioners’ proposed stipulation of fact that they did not receive a 30-day_letter the arguments in petitioners’ previously filed reply and respondent’s subsequent concession rendered petitioners’ motion to show cause moot finally petitioners’ motion for summary_judgment was denied claimed costs of dollar_figure for the show cause motion and dollar_figure for the summary_judgment motion are not reasonable conclusion for the reasons discussed above petitioners are entitled to an award of litigation costs and fees totaling dollar_figure an appropriate order and decision will be entered
